Citation Nr: 1634549	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-32 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Evaluation of bilateral hearing loss disability, rated as noncompensable.

2.  Entitlement a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In July 2015, the Board issued a decision remanding these issues to the Agency of Original Jurisdiction (AOJ) for additional development.  the matter again is before the Board.

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he is entitled to a compensable evaluation for his service-connected bilateral hearing loss.  At his Board hearing, he averred that his most recent VA audiological examination, dated in August 2010, was inadequate to rate the current severity of the disability.  He alleged that the symptoms had worsened since that time as evidenced by the fact that he now requires hearing aids.  He reported that he was getting the hearing aids adjusted at the VA audio clinic in May 2015.  

In compliance with the July 2015 Board decision, outstanding, pertinent records of treatment since November 2012 were obtained from the Denver VA Medical Center.  These included audiology clinic records dating from October 2013 showing that the Veteran did receive hearing aids.  The Veteran was seen in May 2015 as well as in October and November 2013 for hearing aid fitting and adjustments.  There were no audiometric results reported in these records, although an October 25, 2013, record indicates there may be some audiometric reports available inasmuch as it indicates that audiogram results may be viewed using a separate tab entitled, "AudiogramDisplay."  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should take steps to obtain any outstanding audiograms.  

Additionally, the Board notes that when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, although a VA examination was afforded the Veteran in August 2010, there is reason to doubt whether the record accurately reflects his current level of disability, and the Veteran and his representative have contended that his symptoms worsened since that time.  Consequently, the Board finds that another VA audiological examination is needed.  See VAOPGCPREC 11-95 (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Furthermore, given that any development and determination as to whether an increased rating for bilateral hearing loss disability is warranted may impact the claim for a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324, this matter are inextricably intertwined with the matter being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  It follows that any Board action on the claims for a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324 would be premature.  Hence, a remand of this matter is warranted as well.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Denver VAMC all outstanding, pertinent records of evaluation and/or treatment to specifically include any audiograms that may be accessed in the electronic record via "AudiogramDisplay" as outlined in the body of this Remand.  All records and/or responses received should be associated with the claims file.

2.  The AOJ should have the Veteran scheduled for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the record, including the Veteran's lay statements.  All indicated studies, including audiometric testing, should be performed.

3.  The AOJ should undertake any other development deemed warranted.

4.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHAWRTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




